Citation Nr: 1130694	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for fatigue and general malaise, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to July1995, including service in the Southwest Asia Theater of Operations from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This issue was previously before the Board in March 2008 at which time it was remanded for additional development.  Also before the Board in March 2008 and remanded for additional development was the issue of entitlement to service connection for anxiety and memory impairment due to undiagnosed illness.  In regard to this latter issue, the RO granted service connection for anxiety in an April 2010 rating decision and assigned a 10 percent evaluation, effective in June 2004.  As this represents a full grant of the benefits being sought with respect to this issue, the issue is no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

In written correspondence received in February 2005, the Veteran revoked his appointment of the American Legion as his representative and has not designated another representative.  He explained that he moved and no longer went to The American Legion Post and was no longer having The American Legion represent him.  As such, notwithstanding written argument that was submitted by The American Legion in May 2011, the Board recognizes that the Veteran is now proceeding pro se in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the Board's remand directive in March 2008, the Veteran was afforded VA examinations in 2009 and 2010.  The reason for the examinations was to obtain a medical nexus opinion regarding a possible nexus between the claimed symptoms and the Veteran's service, to include a comprehensive review of the Veteran's medical history.  With respect to this directive, the Board specifically advised that if it was determined that special examinations were needed for making the aforementioned opinion, such examination(s) should be scheduled.  To this end, the most recent VA examination report, dated in February 2010, was signed by a surgical resident who diagnosed the Veteran as having chronic fatigue syndrome, but went on to state that the Veteran needed a mental health evaluation and that he was deferring his diagnosis to them.  Accordingly, a remand is in order so that the Veteran may be afforded a VA mental health evaluation as was recommended by the February 2010 VA examiner.  

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders. The Court further held that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

In light of the necessity of this remand, the Veteran should be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of this pending claim.  38 U.S.C.A. § 5103A(b),(c).

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical records, private or VA, regarding his symptoms of fatigue and general malaise that have not already been obtained. Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources. All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Arrange for the Veteran to undergo a VA examination regarding his claim for service connection for chronic fatigue and general malaise, claimed as due to an undiagnosed illness.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) indicate whether the Veteran's fatigue and general malaise are due to a specific disease entity, including anxiety;

b) if the symptoms of fatigue and general malaise are due to a specific disease entity other than anxiety, opine whether that entity is at least as likely as not etiologically related to the Veteran's period of active service;

c) if the symptoms of fatigue and general malaise are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms;

d) if the fatigue and general malaise represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested;

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3.  Thereafter, the AMC/RO should consider all of the evidence of record and re-adjudicate the claim on appeal. If the benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


